DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 is objected to because of the following informalities:  the steps of the method are listed alphabetically, but there are two steps listed as step c.  The second step c should be labeled as step d.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 6, 7, and 9 recite the broad recitation “a self-expandable material”, “a radiopaque material”, a certain diameter, or a certain length, and the claims also recite specific materials or ranges which are narrower statements of the range/limitation. The claim(s) are considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the use of serial conjunctions along with multiple “and/or” conjunctions makes the scope of the claim unclear in that it is unclear what elements are linked by “and” and which are linked by “or.”
Regarding claim 5, the use of the language “vascular implant comprises” is confusing because this same language was utilized in base claim 1.  For this reason, it is not clear whether the items recited after the claim 5 language are the complete list of elements or are merely additional elements.  The Applicant could overcome this rejection if the word “further” were inserted before “comprises” in claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shahriari (US 2013/0144373; hereafter referred to as SI).  Mapping the language of base claim 1, SI anticipates the claim where:
The expandable vascular implantation for implantation into vessels of a patient as claimed is met by the device (10) of SI (see Figure 2 and paragraph 54);
The vascular implant being convertible from a compressed state to an expandable state as claimed is described at least in the abstract of SI;
The hollow cylindrical main body as claimed is described as least in paragraphs 6 and 56 of SI;
The longitudinal direction as claimed is best seen in Figures 4 and 5 of SI running from top to bottom;
The proximal end as claimed is the bottom of device (10) as best seen in Figure 2;
The distal end as claimed is the top of device (10);
The main body lumen as claimed is the inside of the tubular elements of SI;
The tubular lattice structure as claimed is the mesh-like stent (62,64) or the top portion (frame (112)) of component (14) (see Figure 4);
 The first region of the tubular lattice structure as claimed is the distal frame (112);
The second region as claimed is the mesh-like stent (62, 64, 34) or proximal frame (112) as best seen in Figures 3 and 4, respectively of SI;
The connection of the regions as claimed is described in paragraph 65 of SI;
The self-expanding capability as claimed is described in paragraph 65 where frame (112) is described as self-expanding;
The balloon-dilatable capability as claimed is described as frame (34) that is balloon expandable (see paragraphs 62 and 78).

                              
    PNG
    media_image1.png
    778
    412
    media_image1.png
    Greyscale


Regarding claim 3, the Applicant is directed to see paragraphs 59 and 89 of SI.
Regarding claim 4, the Applicant is directed to see Figure 2 of SI.
Regarding claim 5, the Applicant is directed to see Figures 2 and 4 of SI where branches are shown.
Regarding claim 6, nitinol is a radiopaque material (see extrinsic evidence of Kleshinski (US 5,485,667) on column 5, lines 34-40) such that the claim language is met where the nitinol materials act as markers to the extent required by this claim language; see paragraph 56 of SI.
Regarding claim 7, the Applicant is directed to see paragraph 57 of SI.
Regarding claim 8, the Applicant is directed to see Figure 2 of SI.
Regarding claim 9, the Applicant is directed to see paragraph 73 of SI where section 190 is 10 cm or 100 mm such that “a length” of the vascular implant is within the claimed range of 30 to 250 mm as claimed.
Regarding claim 10, the Applicant is directed to see paragraphs 74 and 78 of SI where the sheath and first dilation catheter as described; see also paragraphs 75 and 78 of SI has having a balloon.
Regarding claim 11, a fluid with a supply must inherently be present in order to inflate the balloon as described.

Regarding claim 13, the method of delivering and releasing the vascular implant as claimed is describe in paragraphs 74 to 78 of SI where the implant is provided (step a)), the insertion system as claimed is provided where the expandable implant must be loaded into the insertion system (step b)), the step of inserting the insertion system up to the site is described at least in paragraphs 75-78 of SI, and the releasing expandable vascular implant with withdrawal of the sheath as claimed is set forth at least in paragraph 77 of SI.
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bassoe et al (US 2005/0004647) is cited because it has a very similar device and method to that claimed; see the abstract, Figure 2, and paragraphs  24 and 11.  Kleshinski (US 5,485,667) is cited because it explains that nitinol is a very radiopaque material on column 5, lines 34-40.  Fischell et al (US 5,735,859) is cited because it described the claimed method in the abstract. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774